DETAILED ACTION
This is responsive to the amendment dated 2/7/22.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Drawings
The drawings were received on 2/7/22.  These drawings are not acceptable, for the reasons listed below.
The drawings are objected to because of illegible and obscured reference numerals. In several instances, previous corrections to the drawings overlap and therefore obscure previously illustrated structural elements. Annotated figures pointing out the particular illegible reference numerals are provided below.  Applicant is reminded that  all drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Reference characters (numerals are preferred), sheet numbers, and view numbers must be plain and legible. MPEP 608.02(V) discussing the drawing standards set forth in 37 CFR 1.84. Applicant’s cooperation in reviewing the drawings for clarity and legibility is requested. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office 

    PNG
    media_image1.png
    864
    625
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    782
    793
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    479
    662
    media_image3.png
    Greyscale

Claim Objections
Claim 1 is objected to because of the following informalities: in line 16, “lower” should be deleted and replaced with --low--.  Appropriate correction is required.
Allowable Subject Matter
Claims 1, 7-14, and 15 are allowable.  In the Restriction Requirement dated 7/23/20, Applicant was required to elect among the species identified by the Examiner. In the reply filed 11/6/20, applicant elected species B, directed to the embodiment depicted in figures 29-60. Applicant indicated that claims 1 - 16 encompassed the elected species.  In the non-final Office action dated 12/4/20, the Examiner indicated that claim 2, directed to handles which are automatically deployed when the bowl is raised and claim 16, directed to a pair of seat portions and an actuator were directed to 
Applicant is required either to cancel claims directed to a non-elected embodiment, amend them such that they properly depend from and include all of the limitations of an allowable base claim, or provide evidence on the record that claim 1 in its current form is generic. 
The following is a statement of reasons for the indication of allowable subject matter:  None of the most pertinent prior art of record, taken alone or in combination, teaches or fairly suggests an adjustable height toilet as claimed, including a vacuum flushing system having a low pressure chamber with a slidable sidewall that allows for the low pressure chamber to remain in fluid communication with the waste conduit during vertical movement of the bowl of the toilet relative to its frame.
Conclusion
This application is in condition for allowance except for the following formal matters: 

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928. The examiner can normally be reached Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ERIN DEERY/Primary Examiner, Art Unit 3754